Order entered May 29, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-01540-CV

                                STEVEN V. TIPPS, Appellant

                                                V.

                               PURPLE TREE, LLC, Appellee

                      On Appeal from the County Court at Law No. 2
                                  Dallas County, Texas
                          Trial Court Cause No. CC-18-04540-B

                                           ORDER
       We REINSTATE this appeal.

       By order dated April 9, 2019, we ordered the trial to conduct a hearing and make written

findings regarding the accuracy of the reporter’s record. We ordered John Warren to file, by

May 20, 2019, a supplemental clerk’s record containing the trial court’s written findings and any

order regarding the reporter’s record. As of today’s date, the requested supplemental clerk’s

record has not been filed.     Accordingly, we ORDER Mr. Warren, to file the requested

supplemental clerk’s record by June 10, 2019.
       We DIRECT the Clerk of this Court to send a copy of this order to the Honorable

Melissa Bellan, Judge of County Court at Law No. 2; Mr. Warren; and all parties.




                                                   /s/    BILL WHITEHILL
                                                          JUSTICE